DETAILED ACTION
Status of Claims
The present application is being examined under the AIA  first to file provisions.
This action is in reply to the amendment filed on 03/29/2022.
Claims 1, and 11 have been amended and are hereby entered.
Claims 4, 8-9, 14, and 18-19 have been canceled.
Claims 1-3, 5-7, 10-13, 15-17, and 20 are currently pending and have been examined.
This action is made FINAL.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-7, 10-13, 15-17, and 20 rejected under 35 USC 102 and 35 USC 103 with regards to “generating a single pre-populated resource request for directly forwarding to multiple dealer computing systems based on the personal data and vehicle selection data received from the entity;” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicants arguments with regards to Painter not teaching “in response to determining that the entity is qualified, present, on the client device, a centralized interface for initiating and managing communication of resource requests to dealer computing systems” have been fully considered but they are not persuasive.  Painter discloses these features in at least  [0048-0053], [0056], [0064], [0080], [0204-0208], [0385], where a user can select a vehicle from a plurality of dealerships, get pre-qualified and send this information needed to purchase the vehicle to the dealership of interest (for example via an activation code).  Here the system communicates with multiple dealers to determine which vehicles are eligible for the user to purchase and manages communicating the information needed to complete the purchase.  Further, Examiner notes, for initiating and managing communication of resource requests to dealer computing systems is interpreted as intended use of the centralized interface, since the claim merely states the result of the limitation in the claim this adds nothing to the patentability or substance of the claim.
Applicant's arguments filed 03/29/2022 with regards to the 101 rejection have been fully considered but they are not persuasive. 

Applicant argues #1:
The Applicant submits that amended claim 1 is not directed to an abstract idea. The Office Action alleged that the following features of previous claim 1 recite an abstract idea:
obtain value data associated with the selected vehicle; 
obtain pre-qualification information for the entity based on the personal data for the entity and the value data associated with the selected vehicle; 
determine, based on the pre-qualification information for the entity, whether 
the entity is qualified; 
in response to determining that the entity is not qualified, provide, via the user interface, filtered vehicle data based on excluding data for vehicles in the first vehicle data that are determined to be not affordable according to the pre-qualification information for the entity 
in response to determining that the entity is qualified: identify one or more 
dealers with available inventory of the selected vehicle based on first selection criteria and location information for the entity; present... dealer data for the identified one or more dealers; receive, via the user interface, selection of a subset of the one or more dealers;
generate a pre-populated resource request based on the personal data and vehicle selection data received from the entity; and for each dealer of the selected subset: 
generate a unique identifier associated with the entity and the dealer;
send, to the client device, the unique identifier; and send... the unique identifier and the pre-populated resource request

Specifically, the Office Action alleged that these features "cover concepts relating to mental process and organizing human activity, specifically, commercial or legal interactions". The Office Action further asserted that the alleged judicial exceptions are not integrated into a practical application, and that the additional elements of claim 1 amount to no more than mere instructions to apply the exceptions using generic computer components. 
Even if the above identified features of claim 1 can be said to recite an abstract idea (which is not conceded by the Applicant), the Applicant submits that amended claim 1, as a whole, integrates the recited features into a practical application. In particular, the Applicant submits that amended claim 1 is eligible under Prong Two of Step 2A of USPTO's 2019 Revised Patent Subject Matter Eligibility Guidance ("2019 Guidance"). 
Claim 1, as amended, includes the additional elements of: "in response to determining that the entity is qualified, present, on the client device, a centralized interface for initiating and managing communication of resource requests to dealer computing systems, the presenting including: identifying one or more dealers with available inventory of the selected vehicle based on first selection criteria and location information for the entity, the identifying including determining a current location of the entity and identifying dealers within a defined distance from the current location that have available inventory" and "generating a single pre-populated resource request for directly forwarding to multiple dealer computing systems based on the personal data and vehicle selection data received from the entity". The additional elements of claim 1 represent improvements to user interfaces for requesting resources. By initiating and populating a single resource request for a purchaser entity, and providing the pre-populated resource request to a plurality of suitably identified dealer systems, the computing system may reduce overall processing which must be done by the dealer computing systems. The set of dealers that are presented to the purchaser entity is identified using selection criteria and location information for the entity. Specifically, a current location of the requesting entity is first determined and dealer having available inventory that are within a defined distance of the requesting entity are identified. In this way, candidate dealers that are likely to be most suitable for the purchaser entity are automatically identified and presented to the entity, and a pre-populated resource request can be sent to entity-selected candidate dealers.

Examiners response:
The Examiner respectfully disagrees, the Examiner fails to see what the improvement is to the technical field of interfaces, while the claims recite using interfaces to present information, this is merely limiting the use of the judicial exception to the computer environment, applying the judicial exception with generic computer components and does not represent an improvement to the computers or technology or their functionalities, this is akin to controlling what information a user has access to, similar to “Generating restaurant menus with functionally claimed features”, Ameranth, 842 F.3d at 1245, 120 USPQ2d at 1857, MPEP 2106.05(a), and also akin to “Remotely accessing user-specific information through a mobile interface and pointers to retrieve the information without any description of how the mobile interface and pointers accomplish the result of retrieving previously inaccessible information”, Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017);, and “Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components”, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016); MPEP 2106.05(f), in which the courts have shown generating a second menu from a first menu and sending the second menu to another location is not inventive concept, similar to the instant application which is generating an interface for a user based on data collected.  The step of determining a current location is recited in a highly generic manner and does not recite any technical steps for how the location is determined, and amounts to commercial/legal interaction which therefor not a practical application or significantly more than an abstract idea.
For the reasons, applicant’s arguments are not persuasive.

Applicant argues #2:
The additional elements of claim 1 do not merely link the features of claim 1 to a technical field, but instead add a meaningful limitation in that they provide technical aspects of a user interface implementation which enables (1) identifying candidate dealers having available inventory of a selected vehicle that are likely to be suitable for the purchaser entity, and (2) selectively providing a single pre-populated resource request data to multiple different candidate dealer systems. The claimed system provides technical advantages of a user interface on client devices which enables a single resource request to be directly forwarded to multiple different and selected ones of candidate dealer systems for a selected vehicle and which establishes a unique session between a client device and the selected dealers of a vehicle. A person of ordinary skill in the art would recognize that the additional elements, in combination with the other claim limitations, reflect technical advantages of enhancements to a user interface for interacting directly with multiple dealer systems in connection with products (e.g., vehicle) offered by said dealers.

Examiners response:
The Examiner respectfully disagrees, the claims do not positively recite any steps for how the managing sessions and communicating with multiple dealers is achieved, the claims only recite the intended use the centralized interface, (“present, on the client device, a centralized interface for initiating and managing communication of resource requests to dealer computing systems”) which does not carry any patentable weight.  Further, this would not amount to a practical application or significantly more than an abstract idea as this is similar to receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), and Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); which  are well-understood routine and conventional, similar to the instant application claims which recites and sending and receiving data over network, and storing and retrieving information from the database for processing and communicating resource requests based on pre-qualification information for purchasing vehicles for dealers.
For the reasons, applicant’s arguments are not persuasive.

Applicant argues #3:
This part of the eligibility analysis evaluates whether the claim, as a whole, amounts to "significantly more" than the alleged exception. The Applicant submits that amended claim 1 recites elements which, in combination, amount to significantly more than an abstract idea. That is, even if claim 1 is directed to an abstract idea (which is not conceded by the Applicant) under step 2A, the additional elements in combination provide an inventive concept.
As described above, the additional elements of amended claim 1 include: "in response to determining that the entity is qualified, present, on the client device, a centralized interface for initiating and managing communication of resource requests to dealer computing systems, the presenting including: identifying one or more dealers with available inventory of the selected vehicle based on first selection criteria and location information for the entity, the identifying including determining a current location of the entity and identifying dealers within a defined distance from the current location that have available inventory" and "generating a single pre- populated resource request for directly forwarding to multiple dealer computing systems based on the personal data and vehicle selection data received from the entity". Claim 1 integrates the steps of obtaining value data for a selected vehicle and pre-qualification information for a purchaser entity into a process for determining a suitably identified set of candidate dealer systems for a vehicle selection and initiating and managing communication of a single pre-populated resource request for a purchaser entity to be provided to multiple different ones of selected dealers. The combination of steps recited in the claim is not routine or conventional activity in the field of user interfaces for requesting resources. In particular, the limitations in claim 1 are not considered to be insignificant. The totality of the operations act in concert to improve a technical field, specifically the field of resource access control. The operations, taken as a combination, allow for efficiencies in processing resource requests by dealer computing systems, by introducing a centralized interface that facilitates reducing the overall processing burdens for the dealer computing systems. Amended claim 1, as a whole, amounts to significantly more than one or more alleged abstract ideas. 
For at least the reasons presented above, the Applicant respectfully submits that amended claim 1 is patent eligible. For similar reasons, independent claim 11, which contains similar subject matter as amended claim 1, is also eligible, as are all pending dependent claims. 

Examiners response:
The Examiner respectfully disagrees, the claims are merely using the additional elements of  computing device comprising a processor, a communications module and memory (storing instructions…), client device, user interface, centralized interface, database, and resource usage tracking server as tools to perform the steps needed for processing and communicating resource requests based on pre-qualification information for purchasing vehicles for dealers which amounts to no more than mere instructions to apply the exception using generic computer components. MPEP 2106.05(d)(ii) provides that receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), and Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); are well-understood routine and conventional, similar to the instant application claims which recites and sending and receiving data over network, and storing and retrieving information from the database for processing and communicating resource requests based on pre-qualification information for purchasing vehicles for dealers.  Further, the interfaces and displaying step falls to transform the claims into patent eligible material, as this is part of the field of use and technical environment in which the abstract idea is being implement and does not result in an improvement to additional elements (see MPEP 2106.05(h) Electric Power Group court decision), merely using these elements as tools for implementing the abstract idea.
For the reasons above, the 101 rejection is hereby maintained.
	
	
	Claim Interpretation
In claims 1 and 11, the clauses “…a centralized interface for initiating and managing communication of resource requests to dealer computing systems”, and “… a single pre-populated resource request for directly forwarding to multiple dealer computing systems based on the personal data and vehicle selection data received from the entity” is interpreted as an intended use of the centralized interface and pre-populated resource request as it is not positively recited the that the centralized interface initiates or manages communications and it is not positively recited that the resource request are forwarded to the multiple dealer computing systems.  The intended use and/or non-functional descriptive language in the claim merely states the result of the limitation in the claim and adds nothing to the patentability or substance of the claim. See Texas Instruments Inc. v. International Trade Commission, 26 USPQ2d 1010 (Fed. Cir 1993); Griffin v. Bertina, 62 USPQ2d 1431 (Fed. Cir. 22); Amazon.com Inc. v. Bamesandnoble.com Inc., 57 USPQ2d 1747 (Fed. Cir. 21).  Hence the intended use limitations are not given patentable weight.

In general, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. The following are examples of language that may raise a question as to the limiting effect of the language in a claim:
statements of intended use or field of use,
"adapted to" or "adapted for" clauses,
"wherein" clauses, or
"whereby" clauses.

This list of examples is not intended to be exhaustive. See also MPEP § 2111.04.
The rejections given below are interpreted in light of 35 U.S.C. § 112, rejections and the claim interpretation discussed above.
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims  1-3, 5-7, 10-13, 15-17, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, and fails step 2 of the analysis because the focus of the claims is not on the devices themselves or a practical application but rather directed towards an abstract idea, the analysis is provided below.
Step 1 (Statutory Categories) - The claims pass step 1 of the subject matter eligibility test (see MPEP 2106(III)) as the claims are directed towards a computer device and processor implemented methof. 
Step 2A – Prong One (Do the claims recite an abstract idea?) -  The idea is recited in the claims, in part, by:
provide a resource request application;
receive input including a selection of a vehicle and personal data for the entity;
obtain value data associated with the selected vehicle;
obtain pre-qualification information for the entity based on the personal data for the entity and the value data associated with the selected vehicle;
determine, based on the pre-qualification information for the entity, whether the entity is qualified;
in response to determining that the entity is not qualified, provide filtered vehicle data based on excluding data for vehicles in the first vehicle data that are determined to be not affordable according to the pre-qualification information for the entity; and
in response to determining that the entity is qualified:
identifying one or more dealers with available inventory of the selected vehicle based on first selection criteria and location information for the entity, the identifying including determining a current location of the entity and identifying dealers within a defined distance from the current location that have available inventory;
displaying dealer data for the identified one or more dealers;
receiving selection of a subset of the identified one or more dealers;
generating a single pre-populated resource request for directly forwarding to multiple dealer[s] based on the personal data and vehicle selection data received from the entity; and
for each dealer of the selected subset:
generating a unique identifier associated with the entity and the dealer;
sending, to the client, the unique identifier; and
sending, to the dealer, the unique identifier and the pre-populated resource request.

The steps recited above under step 2A prong one under the broadest reasonable interpretation covers commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) but for the recitation of generic computer components.   That is other than reciting a computing device comprising a processor, a communications module and memory (storing instructions…), a client device, user interface, centralized interface, a database, and a resource usage tracking server nothing in the claim elements are directed towards anything other than commercial or legal interactions processing and communicating resource requests based on pre-qualification information for purchasing vehicles for dealers.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, then it falls within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claims recite an abstract idea.  
Step 2A – Prong Two (Does the claim recite additional elements that integrate the judicial exception into a practical application?) - This judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional elements of a computing device comprising a processor, a communications module and memory (storing instructions…), a client device, user interface, centralized interface, a database, and a resource usage tracking server.  The computing device comprising a processor, a communications module and memory (storing instructions…), client device, user interface, centralized interface, database, and resource usage tracking server are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components and limits the judicial exception to the particular environment of mobile computers.  Mere instructions to apply the judicial exception using generic computer components and limiting the judicial exception to a particular environment are not indicative of a practical application (see MPEP 20106.05(f) and MPEP 20106.05(h)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed towards an abstract idea.
Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) - The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of using the computing device comprising a processor, a communications module and memory (storing instructions…), client device, user interface, centralized interface, database, and resource usage tracking server to perform the steps recited above under step 2A prong one of the analysis amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The additional elements have been considered separately, and as an ordered combination, and do not add significantly more (also known as an “inventive concept”) to the judicial exception.  Further, MPEP 2106.05(d)(ii) provides that receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), and Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); are well-understood routine and conventional, similar to the instant application claims which recites and sending and receiving data over network, and storing and retrieving information from the database for processing and communicating resource requests based on pre-qualification information for purchasing vehicles for dealers.  Further, the interfaces and displaying step falls to transform the claims into patent eligible material, as this is part of the field of use and technical environment in which the abstract idea is being implement and does not result in an improvement to additional elements (see MPEP 2106.05(h) Electric Power Group court decision), merely using these elements as tools for implementing the abstract idea. The claims are not patent eligible.
The dependent claims have been given the full analysis including analyzing the additional limitations both individually and in combination as a whole.  For instance, 2-3, 5-7, 10 are all steps that fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas and merely recite the use of generic computer components for performing commercial and legal interactions, generally linking the use of the judicial exemption to a particular technical computing environment (mobile computers).The Dependent claims when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 for the same reasoning as above and the additional recited limitations fail to establish that the claims are not directed to an abstract idea.  The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-8, 11-13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over  Painter, et al. (US Patent Application Publication 20180204281), “Painter” in view of Wickett (US Patent Application Publication 20190139134), “Wickett”.
As per claim 1, Painter discloses:
A computing device, comprising: [0017]
a processor; [0012]
a communications module coupled to the processor; and [0060-0062]
a memory coupled to the processor, the memory storing instructions that, when executed, configure the processor to: [0060-0062], [0467]
provide, on a client device associated with an entity for display thereon, a user interface of a resource request application; [0078-0081] In accordance with one embodiment, a user can utilize client application 114 to register with automotive data processing system 100, apply for financing, view inventory, select a vehicle, review documents and finalize a sales transaction through a low friction mobile app running on a smart phone. Client application 114 can be configured with an interface module 115 to communicate data to/from automotive data processing system 100 and generate a user interface for inputting one or more pieces of information or displaying information received from automotive data processing system 100.
receive, via the user interface, input including a selection of a vehicle and personal data for the entity; [0014-0017], [0080] Any type of information may be received from the consumer user in accordance with embodiments of the present disclosure, including consumer information, (such as personally identifiable information (PII) and financial information for that user), order parameters, such as vehicle features (such as the make, model, year, mileage, trim, or other characteristics of a specific vehicle or group of vehicles in which the consumer is interested) and order payment parameters (other parameters that affect the monthly payment, such selections of additional products, an indication of expected usage or other parameters) or other information.
obtain value data associated with the selected vehicle; [0056], [0080] Any type of information may be received from the consumer user in accordance with embodiments of the present disclosure, including consumer information, (such as personally identifiable information (PII) and financial information for that user), order parameters, such as vehicle features (such as the make, model, year, mileage, trim, or other characteristics of a specific vehicle or group of vehicles in which the consumer is interested) and order payment parameters (other parameters that affect the monthly payment, such selections of additional products, an indication of expected usage or other parameters) or other information.
obtain pre-qualification information for the entity based on the personal data for the entity and the value data associated with the selected vehicle; [0050-0053], [0056], [0080], [0204-0208] [0374] Returning to FIG. 5, at step 552, vehicle data application 150 determines a verified income for the consumer based on application 502 and leveraging information from distributed sources. Vehicle data application 150 can interact with one or more financial institutions, credit reporting agencies, income estimation services (which can be examples of information provider systems 120) or other information to collect information about a user's income and debts to verify income and determine affordability. Automotive data processing system 100 may perform one or more income tests to ensure that a consumer meets minimum income qualifications. As noted above, some of these tests may be performed as part of initial checks 512. Vehicle data application 150 may further apply income verification rules 553 to determine a verified income (represented in the below examples as verified_monthly_income) for the user… According to one embodiment, a user may search and purchase inventory items (e.g., vehicles) via data processing system 100. A portion of the data needed to populate an ownership agreement may be determined by data processing system 100 relatively early in the purchase process. For example, the price, base initial payment or base monthly payments for a vehicle are known when the consumer selects a vehicle of interest. Items such as the consumer name, dealer name, VIN number, vehicle description, initial payment, monthly payment and other information may be pre-populated in the ownership agreement and other documents (e.g., maintenance contracts, disclosures) by data processing system 100. Accordingly, the consumer may, in some embodiments, view an initial or final copy of the ownership agreement before going to the dealership.
determine, based on the pre-qualification information for the entity, whether the entity is qualified; [0050-0053], [0056], [0080], [0204-0208] Automotive data processing system 100 may perform one or more income tests to ensure that a consumer meets minimum income qualifications. As noted above, some of these tests may be performed as part of initial checks 512. Vehicle data application 150 may further apply income verification rules 553 to determine a verified income (represented in the below examples as verified_monthly_income) for the user.
in response to determining that the entity is not qualified, provide, via the user interface, filtered vehicle data based on excluding data for vehicles in the first vehicle data that are determined to be not affordable according to the pre-qualification information for the entity; and [0204-0208], [0045], [0385] At step 1601, automotive data processing system 100 can receive a request from a consumer to view vehicles (e.g., based on a user interaction in a GUI, such as by selecting the “Find My Ride” virtual button in FIG. 4I.) Automotive data processing system 100 searches its program pool for eligible vehicles based on affordability score.
in response to determining that the entity is qualified, present, on the client device, a centralized interface for initiating and managing communication of resource requests to dealer computing systems, the presenting including: [0048-0053], [0056], [0064], [0080], [0204-0208], [0385] At step 1601, automotive data processing system 100 can receive a request from a consumer to view vehicles (e.g., based on a user interaction in a GUI, such as by selecting the “Find My Ride” virtual button in FIG. 4I.) Automotive data processing system 100 searches its program pool for eligible vehicles based on affordability score. Automotive data processing system 100 may also search its program pool for eligible vehicles based on the user's credit risk score. Accordingly, automotive data processing system 100 can determine the affordability score and credit risk score associated with the consumer (step 1602). In some implementations, the affordability score and credit risk score may be included in the request from client application 114… Thus, the computer system can pre-calculate the initial payment and monthly payments for each inventory item and may curate a set of inventory items for presentation to the user for purchase. Furthermore, the computer system may “pre-approve” financing for the consumer (e.g., up to $X amount per month or $Y amount total). The computer system can further automatically generate purchase documents and provide the consumer with access to documents the consumer will sign when he or she goes to purchase a vehicle (e.g., ownership agreement, registration form, liability release of dealer)… Based on the activation code, the computer system can provide the dealer with access to the consumer profile associated with the activation code to view information about the consumer, such as compliant personally identifiable information, a copy of the consumer's driver's license or a picture of the consumer, and financing information (e.g., approval amount). Furthermore, the dealer may also access, via the dealer portal, a set of documents associated with the transaction and finalize any additional items required for finalization, like vehicle odometer at the moment of sale.
identifying one or more dealers with available inventory of the selected vehicle based on first selection criteria and location information for the entity, the identifying including determining a current location of the entity and identifying dealers within a defined distance from the current location that have available inventory; [0050-0056], [0080], [0204-0208], [0387] The consumer may provide consumer filter parameters to filter the set of eligible vehicles by various factors such as new/used, make, model, trim, options, odometer reading, year, vehicle location or other factors. The automotive data processing system 100 can receive the filter parameters (step 1606), search the inventory records of the eligible vehicles and return inventory record data for the vehicles meeting the filter criteria (step 1608). For example, if a consumer who has been approved for a payment of $1,062 a month indicates that he or she is searching for inventory in San Francisco, Calif., automotive data processing system 100 can present the consumer (e.g., through client application 114) with program pool vehicles within 25 miles (or other geographic region) of San Francisco that have a base monthly payment of $1062 or less for the credit risk band corresponding to the consumer and a default mileage band… Inventory systems 124 may be systems of, for example, one or more inventory polling companies, inventory management companies or listing aggregators which may obtain and store inventory data from one or more of dealers (for example, obtaining such data from DMS 122). Inventory polling companies are typically commissioned by the dealer to pull data from a DMS 122 and format the data for use on web sites and by other systems.
displaying, via the user interface, dealer data for the identified one or more dealers; [0050-0056] Using a client application 114 executing on a client device 110, a consumer user may apply for financing, search dealer inventory, select a vehicle of interest from a dealer and review and execute documents related to the purchase of the vehicle, and execute automated clearing housing (ACH) transactions through automotive data processing system 100 to purchase the vehicle from the dealership. The automotive data processing system 100 may initiate the consumer's fee payments through various payment methods. Automotive data processing system 100 may be provided by or behalf of an intermediary that finances the purchase of a vehicle by a consumer from the dealer. In this context, a “consumer”, is any individual, group of individuals, or business entity seeking to purchase a vehicle (or other asset) via the system 100.
receiving, via the user interface, selection of a subset of the identified one or more dealers; [0324], [0388-0390]  From the consumer perspective, steps of the purchase process including, for example, searching inventory, selecting a vehicle of interest, reviewing documents and executing documents (with potentially some documents that must be executed by hand) can all be done through a mobile device interface (e.g., as provided by client application 114).
for each dealer of the selected subset: [0014-0017]
generating a unique identifier associated with the entity and the dealer; [0093], [0100], [0137], [0417-0419] Vehicle data system 100 may provide a number of mechanisms to provide a dealer with access to data specific to the transaction. According to one embodiment, vehicle data system may assign an activation code to the consumer where the activation code is associated with the consumer's profile at vehicle data system 100. The activation code may comprise a QR code, barcode, numeric code, URL or other code that can be used to uniquely identify the transaction. The dealer can be provided with the activation code (step 1816).
sending, to the client device, the unique identifier; and [0093], [0100], [0137], [0417-0419] Vehicle data system 100 may provide a number of mechanisms to provide a dealer with access to data specific to the transaction. According to one embodiment, vehicle data system may assign an activation code to the consumer where the activation code is associated with the consumer's profile at vehicle data system 100. The activation code may comprise a QR code, barcode, numeric code, URL or other code that can be used to uniquely identify the transaction. The dealer can be provided with the activation code (step 1816)… The activation code may be provided to the consumer and the consumer can show the activation code to the dealer so that the dealer can enter the activation code through the dealer portal to access information associated with the transaction. According to one embodiment, the activation code may be implemented as a virtual card that can be added to a mobile wallet of a mobile device.
sending, to a computing system associated with the dealer, the unique identifier and the pre-populated resource request. [0093], [0142], [0342], [0374], [0420-0421] In addition or in the alternative, vehicle data system 100 may send the activation code or other information directly to the dealer (e.g., via email, making the activation code available in a notification at the dealer portal or otherwise providing the activation code to the dealer) such that the dealer can use the activation code in the dealer portal to access information needed to complete the transaction… In response to an activation code signal from the dealer portal indicating that the dealer has input or selected the activation code, vehicle data system 100 may push information associated with the transaction to the dealer portal. Such information may include, for example, information about the consumer, information about the vehicle, documents, or information for display in an order review interface. In one embodiment, the dealer may be provided with information about the consumer such as the maximum or suggested approved monthly payment, maximum approved financing amount, PII or other information used to complete a transaction.
Painter does not expressly disclose the following, Wickett, however discloses:
generating a single pre-populated resource request for directly forwarding to multiple dealer computing systems based on the personal data and vehicle selection data received from the entity; and [0035], [0042] Referring now to FIG. 7, a sequence diagram illustrates the interactions between the buyer platforms 130, the seller platforms 120, and the financial institution or lender platforms 135 for a typical transaction in an example embodiment. Initially, an applicant/buyer can prepare a loan pre-qualification application that includes many of the applicant/buyer and seller parameters as described above. Note that this loan pre-qualification application does not necessarily, and in most cases does not, represent a formal loan application that will result in a hard credit check of the applicant/buyer and all of the regulatory complexity that is required of a formal loan application. The applicant/buyer's preliminary loan pre-qualification application can be forwarded to the seller platform 120 or directly to one or more lender platforms 135. If received at the seller platform 120, the seller can forward or post the applicant/buyer's preliminary loan pre-qualification application to one or more lender platforms 135… In an example embodiment, these applicant/buyer and seller parameters can include: VIN, vehicle type, vehicle model year, vehicle make, vehicle mileage, vehicle location, retailer name, asking price, down payment amount, term of the loan, amount financed, taxes payable for the amount financed
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Painter with the ability to prepare loan pre-qualification application that includes many of the applicant/buyer and seller parameters as taught by Wickett doing so allows car shoppers to see multiple accurate financing offers from different lenders across a dealer's entire inventory without needing to submit separate loan applications for every single possible combination of vehicle, down payment, and loan terms [Wickett, 0005].

As per claim 2, Painter discloses:
wherein the instructions, when executed, further configure the processor to obtain account data associated with the entity from a database record that is accessible by the computing device, wherein the pre-qualification information for the entity is obtained based on the personal data for the entity, the value data for the selected vehicle, and the account data associated with the entity. [0050-0057], [0130-0135], [0142] As discussed above, the rules/models based data processing system may apply approval rules/models to approve a user application and determine an affordability score for the user and independently apply pricing rules/models to determine payment schedules for inventory items. The approval rules/models and payment rules/models are configured so that the computer system can automatically generate affordability scores and payment schedules… Information provider systems 120 may be systems of entities that provide information used in approving a user or purchase. Examples of information provider systems 120 may include computer systems controlled by credit bureaus, fraud and ID vendors, vehicle data vendors or financial institutions. A financial institution may be any entity such as a bank, savings and loan, credit union, etc. that provides any type of financial services to a participant involved in the purchase of a vehicle. Information provider systems 120 may comprise any number of other various sources accessible over network 105, which may provide other types of desired data, for example, data used in identity verification, fraud detection, credit checks, credit risk predictions, income predictions, affordability determinations, residual value determinations or other processes.

As per claim 3, Painter discloses:
wherein the pre-qualification information comprises at least one of available resource borrowing information for the entity or an indication of whether the entity is pre-approved for resource borrowing. [0050-0056], [0102], [0130-0135], [0142], [0342] In an exemplary embodiment, user application service 210 is configured to receive an API request routed by interface proxy service 204 for an approval decision for a user application. User application service 210 generates a decision request to decision service 250 requesting a pre-approval decision and provides the decision input attributes required for a decision. User application service 210 is configured to receive a decision result from decision service 250 and generate a response to client application 114. User application service 210 may also take other specified actions based on the decision result. When a user application is approved, user application 210 may pass context information to order service 220. Such context information may include, for example, consumer PII, user id, application id, an affordability score, a credit risk score or other information used by order service 220.

As per claim 5, Painter discloses:
wherein obtaining pre-qualification information for the entity comprises performing a soft check for the entity based on historical resource usage data for the entity. [0122], [0129], [0142], [0181], [0342] User application service 210 can categorize decline codes as soft and hard declines. Soft decline codes may be mapped to responses to request additional information or provide instructions to the user to take some action, such as call a customer service representative. Based on the soft decline code, user application service 210 can generate the appropriate response and send the response to the client application 114 via interface proxy service 204. Based on the decline response, client application 114 can display the appropriate application page to allow the user to input additional information or provide instructions to the user on how to continue the application stage. In response to receiving the requested additional information from the user, user application service 210 can request that the preapproval decision be reevaluated by decision service 250…PII collected may include, but is not limited to, the user's full name, driver's license number, home address, date of birth, social security number, email address, telephone number, driver's license expiration date, license plate number, bank account numbers or other PII. Accounting information may include information such as weekly, monthly, or annual income, debts owed by the user and other financial information that can be verified against information from other sources of financial information.

As per claim 6, Painter discloses:
wherein performing the soft check for the entity comprises: sending, to a resource usage tracking server, a soft inquiry, the soft inquiry including identifying information for the entity; and  [0122], [0142], [0181], [0342]
receiving, from the resource usage tracking server, the historical resource usage data for the entity. [0122], [0142], [0181], [0342]

As per claim 7, Painter discloses:
wherein the instructions, when executed, further configure the processor to: receive, from the computing system associated with the dealer for the selected vehicle, a completed resource request, the completed resource request based on the pre- populated resource request; and [0050-0056], [0142], [0342], [0374]
in response to receiving the completed resource request, perform a hard check for the entity based on the historical resource usage data for the entity. [0122-0123], [0319], [0407]

As per claims 11-13, and 15-17, claims 11-13, and 15-17 recite substantially similar limitations to those found in claims 1-3, and 5-7, respectively.  Therefor claims 11-13, and 15-17 are rejected under the same art and rationale as claims 1-3, and 5-7.  Furthermore, Painter discloses a computer implemented method [0416, 0469].

Claims 1-3, 7-8, 11-13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over  Painter in view of Wickett in view of Singh, et al. (US Patent 10679271 B2), “Singh”.

As per claim 10, Painter does not expressly disclose the following, Singh, however discloses:
wherein the input further includes an entity-inputted trade-in value, and wherein the pre-qualification information for the entity is determined based on the inputted trade-in value. Singh, c.12 l.41-57 teaches Fields 510 may include prompts for other information, such as requested parameters of a loan, such as loan amount, interest rate, down payment, trade-in value, etc. In some instances, fields 510 may include prompts for information related to a vehicle that the customer is considering purchasing, which may include vehicle information (e.g., VIN number) and/or may include vehicle characteristics (e.g., vehicle make, model, year, mileage, color, features, etc.). The customer may operate client device 120 to provide input to answer one or more of the prompts, which client device 120 may transmit to financial service system 110.
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a system that indicates a purchase decision with respect to a selected vehicle from the eligible vehicles and provide, via a dealer portal for a dealer associated with the selected vehicle, access to an order corresponding to the purchase decision, the order comprising vehicle information for the selected vehicle and consumer information, the dealer portal configured to allow the dealer to update order data as taught above by Painter and implement systems and methods for providing a vehicle purchasing tool. The method may include receiving a pre-qualification application, the pre-qualification application including customer-identifying information as taught by Singh to provide a method for convenient vehicle purchasing tools that provide customers with vehicle financing options that can be used in conjunction with selecting a vehicle to purchase, without the risk of negatively affecting the customer's credit scores (Singh, c.1 l.58-62), since there exist some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention, one of ordinary skill in the art would have recognized that the results of the combination were predictable. Both relate to the ability for pre-approving a vehicle purchase  with the motivation to from convenient vehicle purchasing tools that provide customers with vehicle financing options that can be used in conjunction with selecting a vehicle to purchase, without the risk of negatively affecting the customer's credit scores (Singh, c.1 l.58-62).

As per claim 20, claim 20 recites substantially similar limitations to those found in claim 10.  Therefor claim 20 is rejected under the same art and rationale as claim 10.  Furthermore, Painter discloses a computer implemented method [0416, 0469].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564. The examiner can normally be reached Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY S. CUNNINGHAM II
Primary Examiner
Art Unit 3694



/GREGORY S CUNNINGHAM II/Primary Examiner, Art Unit 3694